DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on January 28, 2021 in which claims 1, 3-8 and 10-15 are presented for examination; of which claims 1, 8 and 15 were amended; claims 2 and 9 were canceled.

Allowable Subject Matter
Claims 1, 3-8 and 10-15 now renumbered 1-13 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention is directed to a computer field, and more particularly to a method and an apparatus for managing a network connection, and a computer readable storage medium. The closest prior art of record, Brooks et al. US Publication No. 2018/0205799 and Hoekstra et al. US Publication No. 2007/0097877, disclose similar methodology. However, the closest prior art of record failed to show “managing a network connection, comprising: determining at least one network connection associated with a target device; obtaining a connection state of the at least one network connection, the connection state indicating a data transmission frequency of the at least one network connection; and determining an operation for the at least one network connection based at least in part on the connection state, wherein the at least one network connection comprises a plurality of network connections, and determining the operation for the at least one network connection comprises: determining a first number of network connections In a first connection state from the plurality of network connections, a first data transmission frequency of the network connections In the first connection state being greater than a first frequency threshold; determining a second number of network connections in a first connection state from the plurality of network connections, a second data transmission frequency of the network connections in the second connection state being smaller than the first frequency threshold; determining to perform a polling operation on the plurality of network connections in response to that the first number is greater than the second number; and determining to perform a query operation triggered based on a data transmission event in response to that the first number is smaller than the second number”. These claimed features being present in the independent claims 1, 8, 15 and in conjunction with all the other claimed limitations render claims 1, 8 and 15 allowable over the prior art of record.

As per claims 1, 3-8 and 10-15, these claims are at least allowable for their dependencies, directly or indirectly, on the allowable claims 1, 8 and 15. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
April 27, 2021